Mb. Justice del Toko
delivered the opinion of the court.
On August 30 last a sworn complaint was filed before the justice of the peace court -of Mayagiiez by the treasurer of said municipality, charging Juan Rivera Velez with a violation of municipal ordinances, because he kept a business establishment open in barrio “Mayagiiez-Arriba” without paying” the corresponding license tax, although on several occasions he had been requested so to do.
The court rendered a judgment of conviction from which an appeal was taken to the district court, where a new trial was held, and this court sentenced Rivera to pay a fine of $40 and, in default thereof, to imprisonment for one day for each dollar remaining unpaid. Prom this last judgment, rendered on September 28, 1910, the present appeal was taken to. the Supreme Court.
We have examined the transcript of the record and the-legal provisions specially applicable to this case, namely, section 81 of “An Act to establish a system of local government,, and for other purposes,” approved March 8, 1906, and the-ordinance enacted by the municipal council of Mayagiiez on September 12, 1906, “to regulate the imposition of fines for violations of section 81 of the Municipal Law, ’ ’ and we do not. *721find that any fundamental error requiring the reversal of tRe judgment Ras been committed; but Rave observed, Rowever, an error in tRe imposition of tRe punisRment, wRick we sRall point out and correct.
AltRougR tRe offense prosecuted in this case is punishable only by fine, in accordance witR tRe provisions of section 322 of tRe Code of Criminal Procedure, tRe court Ras power to decree tRe imprisonment of tRe accused in case tlie fine sRould not be paid, and, in accordance with tRe provisions of said section and especially those of section 26 of the above-mentioned Municipal Law of 1906, as amended by the Act of March 10, 1910 (Laws of P. R., p. Ill), the extent of the imprisonment sRould Rave been, limited to 15 days.
In virtue whereof and of the powers vested in us by section 364 of the Code of Criminal Procedure, the judgment appealed from sRould be modified accordingly.

So ordered.

Chief Justice Hernández and Justices MacLeary and Wolf concurred.
Mr. Justice Figueras did not take part in the decision of this case.